Citation Nr: 1452787	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure.

2.  Entitlement to an effective date earlier than June 4, 2012, for service connection for ischemic heart disease.

3.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.

4.  Entitlement to an effective date earlier than May 9, 2012, for service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an effective date earlier than May 9, 2012, for service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an effective date earlier than May 9, 2012, for the award of special monthly compensation for erectile dysfunction.  

9.  Entitlement to service connection for prostatic hypertrophy.  

10.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1967, including wartime service in the Republic of Vietnam from October 1965 to October 1966.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.

In a July 2012 decision, the Board denied the Veteran's claim of service connection for renal cell carcinoma.  Thereafter, he switched his representation from the Disabled American Veterans to the private attorney listed on the title page.  The Veteran then appealed the Board's unfavorable determination to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a Joint Motion, the CAVC issued a November 2012 Order to vacate the July 2012 denial and remand the underlying claim to the Board for readjudication.  See November 13, 2012, Order granting Joint Motion for Partial Remand.

In response to the November 2012 Order, the Veteran submitted additional evidence in support of his renal cell carcinoma claim, accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See November 19, 2013, Correspondence and Attachments.  After reviewing this submission, and the other evidence of record, the Board determined that an opinion from the Veterans Health Administration (VHA) was necessary to address the complex medical questions raised on appeal.  38 C.F.R. § 20.901(a) (2014).  The requested VHA opinion, received in March 2014, has not been considered by the AOJ.  However, such evidence does not require a waiver of initial AOJ review.  38 C.F.R. §§ 20.903(a), 20.1304(c) (2014).  Moreover, the Board now finds that, for the reasons that follow, the record is sufficient to decide the Veteran's renal cell carcinoma claim.  Conversely, additional development is warranted with respect to the other issues on appeal.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

As a final introductory matter, the Board observes that the evidence submitted in November 2013 raises, inter alia, a claim of service connection for Dercum's Disease, also to include as due to herbicide exposure.  See November 19, 2013, Report of Dr. F.E. LeVert at 5.  This additional service-connection claim has not been adjudicated in the first instance and, thus, must be referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's renal cell carcinoma manifested many years after his release from active military service and is unrelated to any aspect of that service, including any herbicide exposure incurred therein.   
CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9; 4.125(a), 4.127 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties under the Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a) through correspondence dated in December 2007, prior to the initial adjudication of his renal cell carcinoma claim.  This correspondence not only comported with the general notice provisions outlined in Pelegrini v. Principi, 18 Vet. App. 112 (2004), but also satisfied the heightened VCAA requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the AOJ has obtained copies of his service treatment records and all post-service records that he has identified in support of his renal cell carcinoma claim.  Notably, the Veteran has not referenced, and the record has not otherwise revealed, any additional pertinent documentation that remains outstanding with respect to that issue.  

In addition to undertaking the above records procurement, the AOJ has assisted the Veteran by affording him a May 2008 VA examination in support of his appeal.  38 C.F.R. § 3.159(c)(4).  The Board recognizes that this examination has yielded a medical opinion that the parties to the November 2012 Joint Motion have agreed is inadequate.  See November 6, 2012, Joint Motion for Partial Remand at 3.  However, the Board has since obtained another medical opinion, which addresses the concerns raised by the parties and, thus, substantially complies with the terms of their Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

Specifically, this new medical opinion, elicited from a VHA expert clinician, clarifies and expands upon the July 2008 VA examiner's findings in the context of the updated record.  See March 13, 2014, VHA Opinion.  Copies of the VHA opinion, and the specific questions addressed therein, have been sent to the Veteran and his representative pursuant to a Freedom of Information Act (FOIA) request.  See July 6, 2014, Response from the Board's FOIA Office.  As such, the Board has effectively complied with their request for information regarding "[w]hat kind of expert" rendered that VHA opinion, as well as their requests for "[a] copy of the specific questions or issues the examiner [was] asked to address" and "[a] copy of the opinion [the Board] obtained."  See February 20, 2014, Correspondence (received at the Board on February 28, 2014).  

The Board recognizes that, in addition to making the above requests, the Veteran's representative has questioned the underlying purpose of the VHA opinion, as well as the credentials of the authoring clinician.  See id.  However, as discussed in further detail below, the Board has acted well within its discretion in requesting such an expert medical opinion.  See 38 C.F.R. § 20.901(a) (authorizing the Board to obtain a medical opinion from an appropriate health care professional in the VHA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).

Moreover, notwithstanding their general objections, neither the Veteran nor his representative has raised any specific concerns regarding the qualifications of the VHA expert examiner or the contents of her opinion.  This is significant as VHA and, indeed, all VA examiners are presumed to be competent - and their medical opinions, in turn, are assumed to be adequate - absent specific evidence to the contrary.  See Nohr v. McDonald, No. 13-1321, 2014 WL 5471910 at *6 (Vet. App. Oct. 30, 2014 (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir.2013) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'")).  See also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations and opinions absent specific evidence to the contrary).  No such evidence has been presented here.  It follows that another VA examination or opinion would only delay adjudication, without benefiting the Veteran, and, thus, is unnecessary in this case.

A VA hearing is likewise unnecessary as the Veteran has expressly waived his right to testify in support of his renal cell carcinoma claim.  See May 2009 Substantive Appeal; see also November 19, 2013, Correspondence (emphasizing that the Veteran "does not want a hearing in this matter.").  Moreover, there is no indication that he otherwise has been denied due process throughout his appeal of that issue.  

Accordingly, the Board finds that VA not only has fully met its duties to notify but also has fulfilled its obligations to "make reasonable efforts to assist [the] claimant in obtaining evidence necessary to substantiate" the specific claim for service connection decided herein.  See 38 U.S.C.A. § 5103A(a)(1); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting 38 U.S.C. § 5103A(a)(2)) ((holding that "the statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim."); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that "VA's duty to assist the Veteran does not extend to fishing expeditions.").  As such, appellate review of that issue may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

The Veteran contends that, during his wartime tour of duty in Vietnam, he was exposed to the herbicide Agent Orange.  He further asserts that this exposure caused him to develop renal cell carcinoma (kidney cancer) for which service connection is warranted.

Service connection may be granted for a disability or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be probative evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, service connection may be granted on a presumptive basis for chronic diseases, enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases, which include malignant tumors, may also be presumptively linked to service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Alternatively, service connection may be rebuttably presumed for diseases listed under 38 C.F.R. § 3.309(e), which manifest in claimants having actual or presumptive exposure to Agent Orange or other herbicides.  However, unlike cancers of the prostate and respiratory tract, the Veteran's renal cell carcinoma is not contemplated by that provision.  38 C.F.R. § 3.309(e) (2014).  Nevertheless, this does not preclude him from establishing service connection due to such exposure under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).

Having thus set forth the relevant legal criteria, the Board now turns to the pertinent facts of record.  Such evidence clearly shows that the Veteran has been treated for a mass on his right kidney, which has been found to comport with a diagnosis of renal cell carcinoma.  See generally private treatment records (confirming a September 2007 diagnosis of renal cell carcinoma that has necessitated a partial nephrectomy and follow-up care).  While more recent treatment records reflect that his cancer has entered remission, the prior evidence is nonetheless sufficient to show that he has a current disability for VA purposes.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  

Moreover, the Veteran's reported in-service herbicide exposure has been conceded based upon his documented wartime service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Accordingly, the Board finds that he has met the first and second requirements for direct service connection set forth in Hickson, 12 Vet. App. at 253.  It follows that, to prevail under this particular theory of entitlement, the Veteran must demonstrate that his current disability is etiologically related to his conceded injury, or to another aspect of his active service.

With respect to this third and final Hickson element, the record contains conflicting medical opinions.  Weighing against the Veteran's claim is the report of the May 2008 VA examination, which indicates that his kidney cancer is unrelated to his in-service herbicide exposure.  Although the Board previously relied on that negative nexus opinion, the CAVC has since ruled that this was improper.  See November 13, 2012, Court Order granting Joint Motion for Vacate and Remand, in part, the Board's July 10, 2012, decision.  

Specifically, the CAVC has agreed with the parties to the Joint Motion that the July 2008 VA examiner erred by finding that, because renal cell carcinoma is not presumptively tied to herbicide exposure, such a nexus also may not exist on a direct basis.  As noted by the parties to the Joint Motion, this finding contravenes the CAVC's holding in Polovick, 23 Vet. App. at 55.  See November 6, 2012, Joint Motion for Partial Remand at 3.  It also runs counter to the Federal Circuit's prior ruling in Combee, 34 F.3d at 1042.  Consequently, the CAVC has found that the Board itself committed reversible error by according probative value to the July 2008 examination report.  

Certainly, the Board does not wish to repeat the same mistake in the context of this decision.  However, it also does not wish to improperly award benefits, at the expense of federal taxpayers, by assigning undue weight to the favorable medical opinions of record.  See Chandler v. Shinseki, 24 Vet. App. 23, 35-36 (citing Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 432-33, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990) ("no equitable considerations can create a right to payments out of the U.S. Treasury that have not been provided for by Congress"); Rhodan v. West, 12 Vet. App. 55, 57, 58 (1998) (Holdaway, J., concurring) ("[I]t must be remembered that the [VA] Secretary is not merely representing the departmental interests, he is, in a larger sense, representing the taxpayers of this country and defending the public fisc from the payment of unjustified claims. . . .  There is a duty to ensure that, insofar as possible, only claims established within the law are paid.  The public fisc and the taxpayer must be protected from unjustified claims.")).  

Such unjust remittance would be the end result if the Board were to rely on the statements of two private clinicians, which the Veteran submitted prior to his July 2008 examination.  See Statements from Dr. S. Quadri and Dr. M. Iqbal (received on February 29, 2008).  While both clinicians have linked the Veteran's renal cell carcinoma to his in-service herbicide exposure, their opinions are predicated solely on anecdotal evidence regarding other cancer patients who were allegedly exposed to Agent Orange.  Hence, those opinions fail to demonstrate a robust understanding of the pertinent facts of this case, which limits their evidentiary weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find the probative value of a medical opinion hinges on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  

Similarly lacking in probative value is a report from a different private clinician, indicating that "it is as likely as not that [Agent Orange] played a role in the development" of the Veteran's renal cell carcinoma.  See November 19, 2013, Report of Dr. F.E. LeVert at 4.  As support for this positive nexus opinion, the private clinician does not reference any medical findings specific to the Veteran.  Instead, the clinician relies on a series of general epidemiological studies, which are, at best, equivocal as to whether a positive correlation exists between Agent Orange exposure and renal cell carcinoma.  Indeed, this is apparent from the private clinician's acknowledgment of a report issued "by the Institute of Medicine in 2010, [which] fails to list [Agent Orange] as a risk factor" for that particular type of cancer.  See November 19, 2013, Report of Dr. F.E. LeVert at 4.  

Notably, while the above clinician has attempted to broaden the scope of favorable scientific evidence by characterizing Agent Orange as "a pesticide, not just a herbicide," many of the studies to which he cites do not lend credence to his opinion supporting the Veteran's claim.  In fact, the clinician has admitted that "the relationship between RCC [renal cell carcinoma] and pesticide exposure [was] examined [in] previous epidemiological studies and the results [were] mostly negative."  See November 19, 2013, Report of Dr. F.E. LeVert at 3.  The clinician has further acknowledged that one such study, which suggested a positive correlation, involved subjects who were "occupationally exposed to herbicides for 20 years or more."  Id.  In contrast, the Veteran himself had no such prolonged exposure, as the private clinician has conceded.  Id. 

In essence, the above clinician has relied on epidemiological studies that largely undermine the favorable tenor of his November 2013 nexus opinion.  Moreover, none of those studies concerns the Veteran directly and the clinician has made no attempt to explain why they should be considered applicable to the specific facts of this case.  As such, the Board considers that clinician's opinion to be an insufficient evidentiary basis upon which to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes a disability in sufficient detail so that the Board can make a fully informed decision); see also In re Joint E. & S. Dist. Asbestos Litig., 52 F.3d 1124, 1137 (2d Cir. 1995) (noting that the proper weight to be afforded epidemiological studies in a given case is an issue for the trier of fact).  

Indeed, to conclude otherwise would contradict the Federal Rules of Evidence.  While not binding on the Board, such rules nonetheless provide useful guidance in assessing the evidentiary weight of medical opinions.  See Nieves-Rodriguez, 22 Vet. App. at 302-03; see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that, in light of the Supreme Court's decision in Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 591-95 (1993), guidance from Rule 702 as to the use of expert medical opinion evidence on scientific questions is "appropriate" to the extent that it "will assist in the articulation of the Board's reasons [and bases].").   

In particular, Rule 702 makes clear that expert witness testimony and other medical opinion evidence may only be deemed probative if it (1) is based upon sufficient facts or data; (2) is the product of reliable principles and methods; and (3) has reliably applied the principles and methods to the facts of the case.  See FED. R. EVID. 702.  None of those criteria have been met with respect to the November 2013 clinician's positive nexus opinion.  On the contrary, as discussed at length, this opinion relies on medical studies that fail to convincingly show even a general correlation between renal cell carcinoma and herbicide/pesticide exposure, and that bear no direct relation to the specific facts surrounding the Veteran's claim.  Hence, while mindful that the Veteran's representative has argued that the November 2013 private medical opinion is "thoroughly adequate for rating purposes" and that "[t]here is no need to seek an[other] opinion in this case," the Board respectfully disagrees.  But see November 19, 2013, and February 20, 2014, Correspondence.  

Moreover, the Board has found it necessary to request an expert medical opinion from the VHA.  This is ultimately the Board's determination to make.  Indeed, as noted in the preceding section, the Board is authorized to obtain a VHA opinion "when, in its judgment, such medical expertise is needed for equitable disposition of an appeal."  See 38 C.F.R. § 20.901(a) (2014) (emphasis added).  Furthermore, the precedential case law is clear that such "[e]videntiary development will be undertaken when it is necessary to decide a claim, and VA has discretion in deciding when additional development is necessary."  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (emphasis added); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  

Additionally, the Board has "an affirmative duty to gather the evidence necessary to render an informed decision on the claim, even if that means gathering and developing negative evidence, provided [it] does so 'in an impartial, unbiased, and neutral manner.'"  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (quoting Austin v. Brown, 6 Vet. App. 547, 553 (1994)) (emphasis added); Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Here, the Board has acted in just such an "impartial, unbiased, and neutral manner" by explaining at length why the previously obtained medical opinion evidence is inadequate to decide the Veteran's claim and why a VHA opinion therefore was requested.  The Board's discussion in this regard is both a direct and a comprehensive response to the question, posed by the Veteran's representative, concerning "[w]hat evidence was relied upon to determine [that] a new medical opinion was necessary" to decide the instant claim.  See February 20, 2014, Correspondence.  Thus, while the Veteran's representative has nonetheless accused the Board of "act[ing] in an arbitrary and capricious matter in not crediting [the Veteran's] medical evidence" and requesting a VHA opinion, nothing could be further from the truth.  Id. 

The above correspondence includes a list of other questions - essentially, a set of interrogatories - which the Board has answered in the main.  Indeed, as noted in the preceding section, the Board has been fully responsive to the representative's queries concerning the "kind of expert" that provided the VHA opinion and "the specific questions or issues the examiner [was] asked to address."  See February 20, 2014, Correspondence (received at the Board on February 28, 2014).  Additionally, the Board has acceded to the representative's request for a "copy of the [VHA] opinion."  Id.

The Veteran's representative also has requested a copy of the VHA examiner's curriculum vitae.  In responding to this particular interrogatory, the Board is cognizant of a recent precedential decision in which the same attorney made a similar request, on behalf of a different appellant, and prevailed.  Specifically, in Nohr v. McDonald, the CAVC held that the "submission of 'interrogatories,'" which included a request for a VHA clinician's curriculum vitae, "reasonably raised issues concerning (1) the competence of the VHA expert, (2) the adequacy of her opinion, and (3) VA's duty to assist," and that the "failure to address whether these reasonably raised issues required further development or to provide a statement of reasons or bases why such development was not necessary" constituted reversible error.  Nohr, No. 13-1321, 2014 WL 5471910 at *1.  

Notwithstanding the patent similarity in the content of its interrogatories, Nohr is not controlling as it was predicated on facts that are fundamentally distinct from those at issue here.  The crux of the distinction lies in the timing of the interrogatories in the two appeals.  

Notably, in Nohr, the interrogatories were served after the appellant and his representative had reviewed the VHA expert's medical opinion and had developed concerns about its overall adequacy.  See id. at *3 (indicating that "[t]he Board provided Mr. Nohr and his representative a copy of [the VHA examiner's] opinion and . . . [in] response, Mr. Nohr, through counsel, submitted eleven questions and requests for documents, which he referred to as 'interrogatories.'").  In other words, the parties had specific reasons to question the VHA expert's competency based upon the content of her opinion.  This was sufficient, in the CAVC's view, to rebut the presumption of administrative regularity.  See id. at *7 (quoting Wise v. Shinseki, 26 Vet. App. 517, 527 (2014) ("holding 'where, as here, a medical professional admits that he or she lacks the expertise necessary to provide the opinion requested by the Board . . . the opinion itself creates the appearance of irregularity in the process resulting in the selection of that medical professional that prevents the presumption of competence from attaching, and the Board must therefore address the medical professional's competence before relying on his or her opinion.'")).  

Conversely, in the instant case, the Veteran's representative objected to the solicitation of a VHA opinion before such development was undertaken.  In addition, the representative expressed concerns about the VHA expert examiner's qualifications, and requested a copy of her credentials, before the latter had been afforded an opportunity to review the claims file and to provide the requested medical opinion.  Such preemptive objections and demands, by their very nature, are rooted in speculation rather than in fact.  Indeed, the representative could not have had specific reason to harbor doubt about the VHA examiner's competence, or to question the adequacy of her medical opinion, before she had yet prepared it.  

Accordingly, the Board finds that the particular facts presented in Nohr, which proved crucial to overcoming the presumption of administrative regularity, do not exist here.  It follows that VA's duty to assist does not require turning over a copy of the VHA examiner's curriculum vitae in response to the representative's interrogatories in the instant case.  

Moreover, to impose such a categorical mandate whenever the Board exercises its discretion to request a medical opinion, or other potentially adverse evidence, would represent a major policy shift.  In essence, it would require the Board, and by extension VA, to offset its own development efforts by "assist[ing] in fishing expedition[s] to determine if there might be some unspecified information which could possibly support [a] claim."  See Gobber, 2 Vet. App. at 472.  This would pose an unprecedented extension of VA's duty to assist.  Id. (holding that "the duty to assist does not extend to [such] fishing expeditions.").  (Emphasis added.)  It also would open the door to the expenditure of further agency resources, without commensurate benefits for VA claimants.  Cf. Nolen v. Gober, 14 Vet. App. 183, 184 (2000) (holding that whether VA has met its duty to assist is a factual determination, dependent on factors such as agency resources and the importance of the information sought to substantiating the claim ).  Indeed, it is well-settled that development merely for its own sake, without a reasonable possibility of substantiating a claim, "cause[s] unnecessary delay, waste[s] scarce resources, and [is] harmful to the entire system, including to the Court, VA, and, most importantly, the veteran."  Carter v. Shinseki, 26 Vet. App. 535, 547 (2014) (emphasis added).  

The Board is mindful that, concomitant with the duty to assist, there is an obligation to ensure due process, which extends across all stages of an appeal.  See Cushman v. Shinseki, 576 F.3d 1290, 1296 (Fed. Cir.2009).  Nevertheless, the Board finds that this obligation does not give the Veteran or his representative carte blanche to preemptively scrutinize the credentials of VA examiners, or to otherwise subject them to cross examination.  On the contrary, the Federal Circuit has signaled that such unfettered license is not conferred by the Due Process Clause.  See Gambill v. Shinseki, 576 F.3d 1307, 1313-24 (Fed. Cir. 2009) (Bryson, J., concurring) (finding that the Due Process Clause of the Fifth Amendment of the United States Constitution "does not require that veterans' disability compensation claimants must be permitted to use interrogatories or other forms of confrontation to challenge medical expert opinion evidence.").  (Emphases added.) (Internal citations omitted.)

The Gambill concurrence is consistent with other precedential case law, most notably Walters v. National Association of Radiation Survivors, which has been hailed as the "seminal decision" in the application of the Due Process Clause to the veterans' benefits system.  See Gambill, 576 F.3d at 1313 (citing 473 U.S. 305, 323-24, 105 S.Ct. 3180, 87 L.Ed.2d 220 (1985)).  Specifically, in Walters, the Supreme Court has observed that "Congress desired that the proceedings [in veterans' benefits cases] be as informal and nonadversarial as possible," and has warned that "additional [procedural] complexity w[ould] undoubtedly engender greater administrative costs, with the end result being that less Government money reaches its intended beneficiaries."  473 U.S. 305, 326, 105 S.Ct. 3180, 87 L.Ed.2d 220 (1985)).  

Similarly, in Rizzo v. Shinseki, the Federal Circuit has endorsed a measured view of the scope of due process owed to VA claimants, holding that, "[a]bsent some challenge to the expertise of a VA expert, this court can perceive no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion."  580 F.3d at 1291, citing Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  (Emphasis added.)  

Even in the recent Nohr case, the CAVC has declined to explicitly rule that the Due Process Clause "require[s] VA to afford [a claimant] the opportunity to confront adverse medical evidence through the use of interrogatories or service of a subpoena on a [VHA] medical expert."  No. 13-1321, 2014 WL 5471910 at *1.  Instead, the CAVC has "deem[ed] it unnecessary to address [this constitutional question] because VA's statutory and regulatory duty to assist . . . provide [the appellant] an adequate remedy" under the specific facts of that case.  Id. at *9.  As discussed, such facts are fundamentally distinct from those presented here.  

Furthermore, in Nohr, the CAVC has expressly warned that "the veterans bar and VA must proceed with caution so as not to unravel Congress's desire to preserve and maintain the unique character and structure of the paternalistic, nonadversarial veterans' benefits system."  Id. at *6.  Preemptively attacking an opinion before it has even been written is a litigation tactic that is completely out of step with Congress's stated goal.

In light of the above precedents, the Board satisfied that it is under no statutory or other due process obligation to furnish a copy of the VHA examiner's credentials, or to otherwise "present affirmative evidence of [her] qualifications . . . as a precondition" for relying upon her medical opinion in the instant case.  Id.  

Tellingly, notwithstanding the general concerns raised by the Veteran and his representative, neither party has specifically challenged the expertise of the VHA examiner, nor otherwise indicated that her opinion is inadequate to decide this appeal after having received a copy of the opinion.  There also is nothing else of record that supports such a conclusion.  

In fact, the record reflects that the VHA opinion has been prepared by a licensed physician, with expertise in hematology and oncology, who has reviewed the Veteran's claims file in its entirety, elaborating in this regard:

In review of these records, [the] Veteran served in Vietnam from October 1965 to January 1966; during this tour of duty he had Agent Orange exposure.  With regard to his kidney cancer, the patient presented to his physician in September of 2007 with complaints of bilateral flank pain and abdominal pain.  A [computed tomography] scan on September 4, 2007 revealed a 1.4 cm posterior right renal mass that was new compared to a prior study done on August 18, 2004.  The characteristics of this mass were suspicious for a primary renal cell cancer.  The patient subsequently underwent a right partial nephrectomy later that month (September 2007).  The pathology report, included in these records, revealed a stage pT1a papillary renal cell cancer, grade 2.  His outside (the VA) internist . . . commented in a written statement on January 18, 2008 that it was at least as likely as not that this renal cell cancer was related to Agent Orange exposure.  There is also another statement in the chart by his urologist from February 29, 2008 in which the urologist stated that "he had patients exposed to [A]gent [O]range with kidney cancer and he thinks that there may be a relationship between Agent Orange exposure and kidney cancer." . . . There were no associated clinical or medical literature evidence to support either of these statements; it was clearly an opinion of both of these practitioners.  In review the medical records provided there is no evidence that the patient had any further disease related to his papillary renal cell cancer after the time of resection."

March 13, 2014, VHA Opinion at 1.

Having thus summarized the Veteran's pertinent medical history, the VHA examiner has opined:

At this present time, the Veterans Affairs Medical System does not recognize that kidney cancer has any etiological relationship to Agent Orange exposure.  Kidney cancer is listed among other malignancies in which the VA states, "there is inadequate/insufficient evidence to determine whether an association exists . . ." between Agent Orange exposure and kidney cancer.  In review of the medical literature, there is no epidemiological evidence present . . . that would support an association between Agent Orange exposure and subsequent development of kidney cancer.  There was a report form a National Urology meeting in 2010 in which a small series was presented in which some of the veteran patients with Agent Orange exposure did go on to develop kidney cancer.  These numbers were small, and in all histologies in the ten cases presented were all cells and papillary cells.  The Institute of Medicine (IOM) in 2012 also concluded that at present there were no etiologic ties between Agent Orange exposure and the development of kidney cancer.  Other environmental exposures have been potentially related to the development of kidney cancer, including agents [such] as asbestos, cadmium, vinyl chloride, benzene, and herbicides.  However, no etiologic association has been made to the present time with Agent Orange exposure.  While one cannot definitively rule out with 100 percent certainty that [the patient's] tumor was not related to kidney cancer, it would not be accurate to state that it is a[t] least [as] likely as not that it is related. 

Thus, in conclusion, upon review of the records provided, we find no substantiation for the etiologic relationship in this particular case between [the Veteran's] kidney cancer and his past Agent Orange exposure."

Id. at 1-2 (emphasis added).

The Board recognizes that the VHA examiner, by indicating that the pathology of the Veteran's "tumor" cannot be determined with "100 percent certainty," has raised a modicum of doubt as to her actual diagnosis.  Nevertheless, the Board finds that the overall tenor of the VHA examiner's opinion contains the degree of certainty required for medical opinion evidence.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Indeed, with respect to the crucial question of whether the Veteran's cancer is etiologically related to his Agent Orange exposure, the VHA examiner has rendered unequivocally negative findings.  Moreover, the Board considers those findings probative as they are based on a comprehensive review of the most up-to-date evidence of record.  The VHA examiner also has supported those findings with a detailed rationale, which applies established medical principles to the specific facts of the Veteran's claim.  See FED. R. EVID. 702; Nieves-Rodriguez, 22 Vet. App. at 302-03; see also Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  As such, the VHA examiner has effectively avoided the shortcomings that marred the May 2008 VA opinion, which, as noted previously, was not tailored to the pertinent evidence of record.

The VHA examiner also has circumvented the inadequacies undermining the private clinician's November 2013 opinion.  Specifically, the VHA examiner has cited the 2012 IOM report, as well as other studies, which clearly denote a non-correlation between herbicide exposure and kidney cancer.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (noting the pertinent medical literature may be considered probative evidence in support of a claim for service connection, but only in combination with a medical nexus opinion); see also Hodges v. Sec'y of Health & Human Servs., 9 F.3d 958, 967 (Fed. Cir. 1993) ("[T]he fact finder must decide the reliability, consistency and probative value of the scientific evidence, with guidance of scientific opinion.").  By thus making effective use of pertinent medical literature to bolster her negative nexus opinion, the VHA examiner's findings stand in stark contrast with those of the private clinician, who has relied on scientific studies that largely undercut his positive nexus opinion.  Id.

In addition, the VHA examiner has conveyed an understanding of the Veteran's pertinent medical history that the above private clinician - and, indeed, all the other providers of medical opinions in this case -- have failed to demonstrate.  As such, the Board considers the VHA examiner's findings, unlike the other medical opinions evidence of record, to constitute a solid evidentiary foundation upon which to base a decision on the Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. at 302-03 (2008); see also Stefl, 21 Vet. App. at 123.  The evidentiary weight of those findings is further enhanced by the VHA examiner's status as a physician with specialized training in hematology and oncology.  See FED. R. EVID. 702 (a witness is qualified as an expert "by knowledge, skill, experience, training, or education."); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

Having thus established that the March 2014 VHA examiner's opinion is probative for rating purposes, the Board considers it sufficient to show that the Veteran's renal cell carcinoma was neither caused nor aggravated by his in-service herbicide exposure.  Indeed, this VHA opinion makes clear that the Veteran's current disability bears no connection to that presumptive in-service injury.  Moreover, there is no competent medical evidence that suggests otherwise.

The Board is aware that the Veteran himself believes that such a relationship exists.  Certainly, he is competent to report having served in Vietnam during an era in which Agent Orange and other herbicides were sprayed throughout that region.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Similarly, the Veteran is competent to attest to constitutional symptoms, including fatigue and weight loss, as well as other tangible manifestations, such as flank and abdominal pain, which culminated in his 2007 diagnosis of kidney cancer.  See id; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, note 4 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  Nevertheless, the Veteran has not demonstrated that he has the requisite skills or training to etiologically attribute that disease to his wartime experiences.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (2011) (Lance, J., concurring) (holding that "[t]he question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Cf. FED. R. EVID. 701 (Lay witnesses may provide opinions that are "rationally based on the perception of the witness.").  On the contrary, such an opinion lies beyond the realm of common medical knowledge and requires clinical expertise, such as the VHA examiner has been shown to possess.  See Jandreau, 492 F.3d at 1377, note 4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that a lay claimant is not competent to provide evidence as to complex medical questions). 

Accordingly, the Board finds that the Veteran's own lay assertions are insufficient to establish that his renal cell carcinoma is etiologically related to his in-service herbicide exposure when the VHA examiner has concluded otherwise.  Moreover, absent any competent evidence to the contrary, the Board is precluded from rendering its own medical opinion in the Veteran's favor.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that "the Board must rely on independent medical evidence, and not its own judgment.").

Notably, the Veteran has not alleged, and the record has not otherwise revealed, any other evidence that establishes a direct link between his renal cell carcinoma and his active service.  As such, he may not prevail in his claim for service connection on a direct basis.  See Hickson, 12 Vet. App. at 253.  

Nor may the Veteran prevail under the presumptive provisions of 38 C.F.R. § 3.303(b), 38 C.F.R. § 3.307, and 38 C.F.R. § 3.303(b).  On the contrary, the record fails to show that his renal cell carcinoma manifested during his active service, or within the initial post-service year.  Moreover, there is no competent or credible evidence that such a chronic disease has persisted on a continuous basis since he left active duty.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338-40.  Indeed, as noted by the VHA examiner, the first medical evidence of kidney cancer, or any underlying symptoms, is dated in September 2007.  That is nearly 40 years after the Veteran's military discharge.  Such a prolonged period without medical complaint, while not wholly dispositive of the Veteran's claim, further shifts the weight of the evidence against it.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting a prolonged period without medical complaint may be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service and resulted in a chronic or persistent disorder).
 
The Board has considered whether the Veteran could prevail any other theory of entitlement, but finds that none is for application.  Indeed, he has not submitted any evidence or argument indicating that his renal cell carcinoma was caused or aggravated by one or more of the disabilities for which he is already in receipt of service connection.  38 C.F.R. § 3.310 (2014).  Nor has the Veteran demonstrated why his claim for additional VA compensation benefits should otherwise be granted.  

Accordingly, while cognizant of the benefit-of-the-doubt doctrine, the Board finds that rule is not for application and that the compensation sought on appeal for renal cell carcinoma must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2014). 


ORDER

Entitlement to service connection for renal cell carcinoma is denied.


REMAND

In addition to the matter decided above, the Veteran has claimed entitlement to earlier effective dates of service connection and initial higher ratings for his ischemic heart disease and lower-extremity peripheral neuropathy.  He also has contested the effective date of his special monthly compensation award for erectile dysfunction and the denial of service connection for his prostatic hypertrophy.  

The AOJ adjudicated all of these other issues in a November 2013 rating decision with which the Veteran expressed disagreement in a letter dated November 19, 2013.  As such correspondence was received by VA on November 25, 2013, the Board considers it tantamount to a timely Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating that an NOD need not contain any magic words or phrases).  Consequently, the Board has taken jurisdiction of the Veteran's ischemic heart disease and peripheral neuropathy claims for the limited purpose of remanding them for issuance of a Statement of Case (SOC).  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where a timely NOD has been filed and a SOC has not been issued, the Board must remand for such an SOC). 

The Board also has taken jurisdiction of the Veteran's request for TDIU, which has been raised concurrently with his claims for initial higher ratings for individual service-connected disabilities and, thus, is considered part and parcel of those issues.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Moreover, the development requested with respect to those issues could have bearing on whether the assignment of TDIU benefits is proper.  As such, a final decision as to the Veteran's TDIU entitlement would at this point be premature and adjudication of this issue must be deferred pending resolution of his inextricably intertwined claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 182-84 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011), modified, 26 Vet. App. 31 (2012) (en banc), aff'd, 732 F.3d 1351 (Fed. Cir. 2013) (explaining that claims are inextricably intertwined where a decision on one could have a significant impact on the adjudication of the other).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case in response to his November 2013 NOD concerning the following issues:

(a)  the June 4, 2012, effective date of service connection for ischemic heart disease;

(b)  the initial 30 percent rating assigned for ischemic heart disease;

(c)  the May 9, 2012, effective date of service connection for peripheral neuropathy of the left lower extremity;

(d)  the May 9, 2012, effective date of service connection for peripheral neuropathy of the right lower extremity;

(e)  the initial 20 percent rating assigned for peripheral neuropathy of the left lower extremity; and

(f)  the initial 20 percent rating assigned for peripheral neuropathy of the right lower extremity.

In addition to issues (a)-(f), the SOC should address the Veteran's entitlement to TDIU, which has been raised concurrently with his claims for higher initial ratings for ischemic heart disease and peripheral neuropathy.  

The Statement of the Case should be predicated on all pertinent evidence of record, to expressly include all pertinent argument and medical evidence submitted since the November 2013 rating decision that prompted the Veteran's NOD.  

Afford the Veteran an appropriate amount of time to file a VA Form 9 or equivalent substantive appeal.  Thereafter, certify the issues on appeal to the Board, if appropriate. 

The Veteran has the right to submit additional evidence and argument in support of the claims being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


